Notice of Pre-AIA  or AIA  Status

Claims 1-8 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 2, and 4-8 are amended
	- claim 3 is cancelled
b.	This is a third non final action on the merits based on Applicant’s claims submitted on 08/08/2022.

Response to Arguments

Regarding claims 1, 7, and 8 previously rejected under 35 U.S.C. § 112(b), claims 1, 7, and 8 have been amended according to the examiner's recommendation and thus the previous rejection has been withdrawn.
Regarding claims 1, 2, and 6-8 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Thus, clearly, Wu fails to teach or suggest that the UE receives from the eNB “the paging message indicating ... a preamble validity timer value, the preamble validity timer value indicating for how long the user equipment can use the random access preamble for performing a random access procedure with the base station” as now explicitly required in claim 1.” on page 8, filed on 08/08/2022 with respect to Mukherjee et al. US Pub 2013/0301541 (hereinafter “Mukherjee”), in view of Cho et al. US Pub  2021/0212122 (hereinafter “Cho”), of Yi et al. US Pub 2020/0229133 (hereinafter “Yi”), and further in view of Martin et al. US Pub 2020/00389868 (hereinafter “Martin”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, new ground of rejection are made in view of Kim et al. US Pub 2010/0111028 (hereinafter “Kim”), in combination with previously applied references Mukherjee, Cho, and Yi. See section 35 USC 103 rejection below for complete details.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites the limitation “the random access value” in “to use and transmit the random access value to the base station…” (underlined emphasis). There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests that this sentence be modified as such to overcome this 112(b) rejection: “to use and transmit the random access [[value]] preamble to the base station…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. US Pub 2013/0301541 (hereinafter “Mukherjee”), in view of Cho et al. US Pub  2021/0212122 (hereinafter “Cho”), of Yi et al. US Pub 2020/0229133 (hereinafter “Yi”), and further in view of Kim et al. US Pub 2010/0111028 (hereinafter “Kim”). 
Regarding claim 1 (Currently Amended)
Mukherjee discloses a user equipment (e.g. “UE 1400” in Fig. 14; [0232]), comprising:
a receiver (i.e. “receiver 1412” in Fig. 14; [0233]), which in operation, receives a paging message from a base station (“the UE receives a paging message from the eNB on the downlink” [0031]) that controls a radio cell (e.g. “eNB 1310” in Fig. 13) of a mobile communication system in which the user equipment is located (“Reference is now made to FIG. 13, which shows a simplified architecture for communication between various elements in a system.  In particular, an eNB 1310 provides cell coverage to a first area and may serve a UE 1320, which communicates with the eNB 1310 through communication link” [0227]; Fig. 13), 
a processor (i.e. “processor 1438” in Fig. 14; [0236]), which, in operation, determines whether to use the random access preamble (“As seen in FIG. 2, UE 210 communicates with eNB 212. UE 210, using the RACH configuration broadcast by the eNB as described above with regard to FIG. 1, determines an appropriate group for its service request, specifically group A or group B, and randomly selects a preamble from the group. The UE determines the next available subframe containing a PRACH resource as defined by the prach-ConfigIndex and transmits the selected preamble in the selected PRACH resource, as shown by arrow 220 in FIG. 2.” [0038]), and
a transmitter (i.e. “transmitter 1414” in Fig. 14; [0233]), which, in response to a determination to use the random access preamble, transmits the random access preamble (i.e. “Preamble TX 220” in Fig. 2) to the base station (e.g. “eNB 212” in Fig. 2) as part of the random access procedure (“The UE determines the next available subframe containing a PRACH resource as defined by the prach-ConfigIndex and transmits the selected preamble in the selected PRACH resource, as shown by arrow 220 in FIG. 2.” [0038]; Fig. 2).
Mukherjee does not specifically teach wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state or the inactivate state the user equipment can be in.
In an analogous art, Cho discloses wherein the user equipment receiving the paging message is out of an idle state (“ECM-IDLE” [0104]; [183]), and in a connected state (“ECM-CONNECTED” [0115]) and furthermore (“Two states of an EPS connection management (ECM)-IDLE state and an ECM-CONNECTED state are defined in order to manage signaling connection between the UE and the EPC and the two states are applied to the UE and the MME.  When the UE in the ECM-IDLE state establishes the RRC connection with the E-UTRAN, the corresponding UE becomes in the ECM-connected state.” [0183]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, to include Cho’s method for transmitting and receiving data in a wireless communication system, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Cho [0001]).
	Mukherjee and Cho do not specifically teach wherein the user equipment receiving the paging message is in an inactive state.
	In an analogous art, Yi discloses wherein the user equipment receiving the paging message is in an inactive state (“In the present invention, a UE in RRC INACTIVE enters to an INACTIVE DRX state if the UE receives, from a network, a paging message including an indication indicating that downlink data is to be transmitted to the UE. After reception of downlink data from the network in the INACTIVE DRX state, the UE enters to a Paging DRX state from the INACTIVE DRX state.” [0123]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, to include Yi’s method for receiving downlink signals in a wireless communication system, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Yi [0013]).
Yi discloses the paging message includes a random access preamble ([0127]) but Mukherjee, Cho, and Yi do not specifically teach the paging message indicating a random access preamble and a preamble validity timer value, the preamble validity timer value indicating for how long the user equipment can use the random access preamble for performing a random access procedure with the base station.
	In an analogous art, Kim discloses the paging message indicating a random access preamble and a preamble validity timer value (i.e. “random access preamble valid section timer” [0039]), the preamble validity timer value indicating for how long the user equipment can use the random access preamble (“The non-contention-based random access preamble valid section timer information for MAC paging response is a timer value designating a section where a preamble index is valid.” [0039]) for performing a random access procedure with the base station (“The base station allocates the preamble index to a certain mobile station so that the mobile station could execute a non-contention-based random access procedure.” [0039]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho and Yi, to include Kim’s downlink signal reception indicating method, in order to develop an effective paging procedure (Kim [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s downlink signal reception indicating method into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2 (Currently Amended)
Mukherjee, as modified by Cho, Yi, and Kim, previously discloses the user equipment according to claim 1, 
Cho further discloses wherein the paging message further indicates that downlink data is available at the base station (i.e. network node) to be transmitted to the user equipment (“when the first data is UE verification data for transmitting downlink data, receiving a paging message from the network node; and receiving the downlink data from the network node, and the paging message further includes a UE identifier indicating device receiving the downlink data and quality information indicating a quality of the downlink data.” [0019]), 
wherein the processor, after finishing the random access procedure, transitions from the inactive state (i.e. “ECM idle state”) to the connected state (i.e. “ECM connected state”), and
wherein the receiver, after transitioning to the connected state, receives the downlink data from the base station (“When verification of the UE is completed, the network node transmits the downlink data to the UE (S19040).” [0334]; Fig. 19).

Regarding claim 6 (Currently Amended)
Mukherjee, as modified by Cho, Yi, and Kim, previously discloses the user equipment according to claim 1, 
Mukherjee further discloses wherein the random access procedure, performed by the user equipment using the random access preamble, is a contention-free random access procedure (“the UE can access the uplink resources either through dedicated PUCCH resources, or through contention based or contention free RACH procedures, while either in an idle mode or a connected mode.” [0050] and furthermore “Contention-free RACH procedures have the same first steps as a contention based RACH procedure, but the procedure terminates when the UE receives the RAR.” [0047]).

Regarding claim 7 (Currently Amended)
A method performed by a user equipment, the method comprising: 
receiving a paging message from a base station that controls a radio cell of a mobile communication system in which the user equipment is located, the paging message indicating a random access preamble and a preamble validity timer value, the preamble validity timer value indicating for how long the user equipment can use the random access preamble for performing a random access procedure with the base station, wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state and, or the inactivate state the user equipment can be in, 
determining, based on the preamble validity timer value, whether to use the random access preamble, and 
in response to a determination to use the random access preamble, transmitting the random access preamble to the base station as part of the random access procedure.
The scope and subject matter of method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 7 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 8 (Currently Amended)
Cho discloses a base station (i.e. “eNB 3510” in Fig. 35; [0764]), comprising:
a transmitter (i.e. “RF unit 3513” in Fig. 35; [0764]; “In the downlink, a transmitter may be part of a base station” [0069]), which in operation, transmits a paging message to a user equipment which is located in a radio cell of a mobile communication system that is controlled by the base station, wherein the paging message indicates a random access preamble and a preamble validity timer value, the preamble validity timer value indicating for how long the user equipment can use the random access preamble for performing a random access procedure with the base station, wherein the user equipment receiving the paging message is in an inactive state, out of an idle state, a connected state or the inactivate state the user equipment can be in (as afore-mentioned in Claim 1 discussion), and
a receiver (i.e. “RF unit 3513” in Fig. 35; [0764]; “In the uplink, a transmitter may be part of a user equipment, and the receiver may be part of a base station.” [0070]), which, in case the user equipment determines, based on the preamble validity timer value, to use and transmit the random access value to the base station, receives the random access preamble from the user equipment as part of the random access procedure performed by the user equipment with the base station (as afore-mentioned in Claim 1 discussion).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho and Yi, to include Kim’s downlink signal reception indicating method, in order to develop an effective paging procedure (Kim [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s downlink signal reception indicating method into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, in view of Cho, Yi, and Kim, and further in view of Pani et al. US Pub 2011/0274040 (hereinafter “Pani”). 
Regarding claim 4 (Currently Amended)
Mukherjee, as modified by Cho, Yi, and Kim, previously discloses the user equipment according to claim 1, 
Cho further discloses wherein the processor determines random access parameters to be used for performing the random access procedure based on the random access prioritization level (“The scheduling information may include the following information for allocating the resource to the UE by the network... Characteristics (e.g., QoS class, required packet delay, priority level, etc.) of the uplink data” [0465]),
Mukherjee further discloses wherein the random access parameters comprise one or more of:
a back-off time, based on which a minimum time period is determined that the user equipment has to wait between two random access procedures (“A backoff interval field 1058 defines the backoff interval to be used following a failure to receive positive confirmation that a preamble transmission was received.  This corresponds to the rapp-BackoffInterval as described above.” [0221]), and
a random access response time window, during which the user equipment may validly receive a random access response message from the base station in response to the transmission of a random access preamble previously transmitted by the user equipment (“A response window size field 1040 defines the maximum duration of the RAR window following the preamble transmission and corresponds to the rapp-ResponseWindowSize as described above.” [0218]), and
Mukherjee, Cho, and Kim do not specifically teach wherein the paging message further indicates a random access prioritization level, transmission power parameters, to be used by the user equipment when determining transmission power for transmitting messages of the random access procedure, wherein the processor determines the random access parameters based on the random access prioritization level and further based on association information indicating which random access parameters are associated with which random access prioritization level, wherein the receiver, in operation, receives the association information via system information broadcasts from the base station or via a dedicated message from the base station.
In an analogous art, Pani discloses wherein the paging message further indicates a random access prioritization level (“The priorities of the ASC may be provided to the WTRU by the network via SI, paging or any form of dedicated signaling.” [0138]),
transmission power parameters, to be used by the user equipment when determining transmission power for transmitting messages of the random access procedure (“Alternatively, for some types of WTRUs, the initial power of the preamble transmission may be optimized according to WTRU position.  More specifically, certain non-mobile or stationary devices may determine the initial preamble power by one or a combination of the following methods.  In one method, the non-mobile WTRUs may use the last preamble transmission power of the last access attempt, e.g., the WTRU stores the last value used.  If there is no value stored, the WTRU may use the normal preamble ramp up phase and then store the last value of the preamble.  Alternatively, the WTRU may perform the preamble ramp-up phase once at the beginning and then may use the same value for all initial accesses.” [0111]),
wherein the processor determines the random access parameters based on the random access prioritization level and further based on association information indicating which random access parameters are associated with which random access prioritization level, wherein the receiver, in operation, receives the association information via system information broadcasts from the base station or via a dedicated message from the base station (“The network may broadcast in the system information or signal at the RRC level using an RRC message, (e.g., in the paging message), or at the non-access stratum (NAS) level, (e.g., in the Attach Complete, Authentication Request, routing area update (RAU), location area update (LAU) or tracking area update (TAU) Accept), different values of T.sub.MAX.sub.--.sub.Backoff as follows: a list of different T.sub.MAX.sub.--.sub.Backoff durations each corresponding to a different priority, (e.g., T.sub.0, .  . . T.sub.N-1 where N is the number of priorities or groups); or a list of scaling parameters to apply to one T.sub.MAX.sub.--.sub.Backoff which may be configured as discussed above, (e.g., one value for all devices, one value per class, and the like), each corresponding to a different priority.  Alternatively, these scaling parameters may be fixed values and in this case the network may broadcast or signal the backoff value.” [0083]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, Yi, and Kim, to include Pani’s method for optimizing Random Access Channel (RACH) transmissions from wireless transmit/receive units (WTRUs), in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Pani [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pani’s method for optimizing Random Access Channel (RACH) transmissions from wireless transmit/receive units (WTRUs) into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee, in view of Cho, Yi, and Kim, and further in view of Pelletier et al. US Pub 2020/0059345 (hereinafter “Pelletier”). 
Regarding claim 5 (Currently Amended)
Mukherjee, as modified by Cho, Yi, and Kim, previously discloses the user equipment according to claim 1, 
Mukherjee, Cho, Yi, and Kim wherein the paging message further indicates a frequency bandwidth part within a system frequency bandwidth of the radio cell, wherein the processor, when in operation, determines a frequency bandwidth part to be used for performing the random access procedure based on the indicated frequency bandwidth part, and wherein the processor, in operation, determines to use the frequency bandwidth part, determines to use a first frequency bandwidth part for the uplink and/or a second frequency bandwidth part for the downlink.
In an analogous art, Pelletier discloses wherein the paging message further indicates a frequency bandwidth part within a system frequency bandwidth of the radio cell, wherein the processor, in operation, determines to use the frequency bandwidth part for performing the random access procedure (“A WTRU may change its receiver bandwidth based on the reception of a paging indication/paging message from the TRP.  A WTRU may be configured with a first receiver bandwidth associated to reception of a paging indication.  A paging indication may, for example, comprise a pre-determined sequence and/or may contain a message (e.g., a paging message).  A WTRU may be configured with a second receiver bandwidth associated to reception of further control information or data assignment following the paging indication.” [0183]), and
wherein the processor, when determining to use the frequency bandwidth part, determines to use a first frequency bandwidth part for the uplink and/or a second frequency bandwidth part for the downlink (“An increase and/or a decrease in the WTRU's receiver bandwidth may imply (e.g., further imply) a change in frequency location (e.g., center frequency).  Such change may correspond to a change of BWP (e.g., UL, DL or both) or to a change of the active set of BWPs (e.g., UL, DL or both).  A change in the WTRU's receiver bandwidth may be for downlink operation and/or determination of the WTRU's uplink bandwidth operation.” [0082]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Mukherjee’s method of allocation of contention based uplink resources for wireless communications, as modified by Cho, Yi, and Kim, to include Pelletier’s method for managing receiver BWPs, in order to facilitate wireless signal transmission and reception between a network device and a user equipment (Pelletier [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Pelletier’s method for managing receiver BWPs into Mukherjee’s method of allocation of contention based uplink resources for wireless communications since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464